         Case 1:18-cv-01962-SAG Document 57 Filed 10/22/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

FIREMAN’S FUND INSURANCE CO.
a/s/o THE COUNCIL OF UNIT OWNERS :
OF 414 WATER STREET CONDOMINIUM :
                                               :
                              Plaintiff,       :
                                               :   Case No.: 1:18-cv-1962-CCB
       v.                                      :
                                               :
FEDERAL FIRE PROTECTION CORP.                  :
                                               :
                              Defendant,       :
                                               :
VICTAULIC COMPANY and VSC FIRE & :
SECURITY, INC.                                 :
                                               :
                      Third-Party Defendants. :
                                               :
       v.                                      :
                                               :
ALLIED TUBE AND CONDUIT                        :
CORPORATION                                    :
Serve On:                                      :
      CT Corporation System                    :
      208 So Lasalle St., Suite 814            :
      Chicago, IL 60604                        :
                                               :
ATKORE INTERNATIONAL, INC.                     :
Serve On:                                      :
      The Corporation Trust Company            :
      Corporation Trust Center 1209 Orange St. :
      Wilmington, DE 19801
                                               :
                      Fourth-Party Defendants. :
_______________________________________:
         Case 1:18-cv-01962-SAG Document 57 Filed 10/22/19 Page 2 of 4



                         SUMMONS ON A FOURTH-PARTY COMPLAINT

To:    ALLIED TUBE AND CONDUIT CORPORATION
       Serve On: CT Corporation System
                 208 So Lasalle St., Suite 814
                 Chicago, IL 60604


       A lawsuit has been filed against defendant Allied Tube and Conduit Corporation, who as
fourth-party plaintiff is making this claim against you to pay part or all of what the defendant
may owe to the plaintiff.
         Within 21 days after service of this summons on you (not counting the day you received
it) or 60 days if you are the United States or a United States agency, or an officer or employee of
the United States described in Fed. R. Civ. P. 12(a)(3) you must serve on the plaintiff and on the
third-party defendant an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the third-party
defendant or fourth-party plaintiff’s attorney, whose name and address are:
Daniel J. O’Hara, Esquire
Marks, O’Neill, O’Brien, Doherty, Kelly, PC
600 Baltimore Avenue, Suite 305
Towson, Maryland 21204
It must also be served on the plaintiff or plaintiff’s attorney, whose name and address are:
Eric N. Stravitz, Esquire                            James P. Steele, Esquire
Stravitz Law Firm, PC                                Carr Maloney P.C.
4300 Forbes Blvd., Suite 100                         2020 K Street, NW, Suite 850
Lanham, MD 20706                                     Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the fourth-party complaint. You also must file the answer or motion with the court and serve it
on any other parties.
A copy of the plaintiff’s complaint is also attached. You may but are not required to respond to
it.


Date: October 21, 2019
                                              CLERK OF COURT




                                              Signature of Clerk or Deputy Clerk
         Case 1:18-cv-01962-SAG Document 57 Filed 10/22/19 Page 3 of 4



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

FIREMAN’S FUND INSURANCE CO.
a/s/o THE COUNCIL OF UNIT OWNERS :
OF 414 WATER STREET CONDOMINIUM :
                                               :
                              Plaintiff,       :
                                               :   Case No.: 1:18-cv-1962-CCB
       v.                                      :
                                               :
FEDERAL FIRE PROTECTION CORP.                  :
                                               :
                              Defendant,       :
                                               :
VICTAULIC COMPANY and VSC FIRE & :
SECURITY, INC.                                 :
                                               :
                      Third-Party Defendants. :
                                               :
       v.                                      :
                                               :
ALLIED TUBE AND CONDUIT                        :
CORPORATION                                    :
Serve On:                                      :
      CT Corporation System                    :
      208 So Lasalle St., Suite 814            :
      Chicago, IL 604604                       :
                                               :
ATKORE INTERNATIONAL, INC.                     :
Serve On:                                      :
      The Corporation Trust Company            :
      Corporation Trust Center 1209 Orange St. :
      Wilmington, DE 19801 :
                                               :
                      Fourth-Party Defendants. :
_______________________________________:
         Case 1:18-cv-01962-SAG Document 57 Filed 10/22/19 Page 4 of 4



                         SUMMONS ON A FOURTH-PARTY COMPLAINT

To:    ATKORE INTERNATIONAL, INC.
       Serve On: The Corporation Trust Company
                 Corporation Trust Center 1209 Orange St.
                 Wilmington, DE 19801


        A lawsuit has been filed against defendant Victaulic Company, Inc., who as third-party
defendant is making this claim against you to pay part or all of what the defendant may owe to
the plaintiff.
         Within 21 days after service of this summons on you (not counting the day you received
it) or 60 days if you are the United States or a United States agency, or an officer or employee of
the United States described in Fed. R. Civ. P. 12(a)(3) you must serve on the plaintiff and on the
third-party defendant an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the third-party
defendant or fourth-party plaintiff’s attorney, whose name and address are:
Daniel J. O’Hara, Esquire
Marks, O’Neill, O’Brien, Doherty, Kelly, PC
600 Baltimore Avenue, Suite 305
Towson, Maryland 21204

It must also be served on the plaintiff or plaintiff’s attorneys, whose names and addresses are:
Eric N. Stravitz, Esquire                            James P. Steele, Esquire
Stravitz Law Firm, PC                                Carr Maloney P.C.
4300 Forbes Blvd., Suite 100                         2020 K Street, NW, Suite 850
Lanham, MD 20706                                     Washington, DC 20006
If you fail to respond, judgment by default will be entered against you for the relief demanded in
the fourth-party complaint. You also must file the answer or motion with the court and serve it
on any other parties.
A copy of the plaintiff’s complaint is also attached. You may but are not required to respond to
it.


Date: October 21, 2019
                                              CLERK OF COURT




                                              Signature of Clerk or Deputy Clerk
